AMENDMENT AGREEMENT A AMENDMENT AGREEMENT A dated as of December 20, 2010, amongst ASGI Agility Income Fund (the “Business Trust”), each entity listed on Annex I, and such other entities as may be added to Annex I of the Agreement (as hereinafter defined) in the future (each a “Fund” and collectively the "Funds") and The Bank of New York Mellon (the “Custodian”). WHEREAS, the Business Trust and the Custodian have entered into an Custody Agreement dated as of August 26, 2010, (the “Agreement”); and WHEREAS, the parties wish to amend the Agreement as set forth herein; NOW THEREFORE, for and in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows: 1. Annex I of the Agreement shall be amended to reflect the addition of the following entities: ASGI Corbin Multi-Strategy Fund LLC ASGI Aurora Opportunities Fund LLC 2.
